Citation Nr: 1628154	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, was a member of the Army National Guard from September 1984 to December 2011.  His periods of active duty service include: July 1985 through December 1985, October 2001 through October 2002, October 2004 through January 2006, and April 2009 through May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The Board previously considered this appeal in October 2014, and remanded this issue for further development.  After that development was completed, the case returned to the Board for further appellate review.  Subsequently, the Veteran was notified by the RO in February 2015 that the issues of entitlement to service connection for a low back disorder, right shoulder disorder, and headache disorder were granted.  As a result, those issues are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.  

The Veteran essentially contends that he developed bilateral hearing loss during service due to in-service exposure to acoustic trauma that has continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from weapons, artillery, and aircraft.  

The Veteran had four periods of active duty service: July 1985 through December 1985, October 2001 through October 2002, October 2004 through January 2006, and April 2009 through May 2010.  However, there are no enlistment examinations that contain audiological findings for any period of service.  As a result, the presumption of soundness applies to each period.

His June 2008 examination opined that his bilateral hearing loss was not related to his active service; however, given the multiple periods of service and legal standards involved another examination was deemed necessary.  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin v. Shinseki, 22 Vet. App. 390, 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  In Horn v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not preexist or that any increase was due to the natural progress of the disease.  Id.

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The Veteran's September 1984 enlistment examination is incomplete but the page included described the ears and drums as normal.  The audiological evaluation is not currently associated with the claims file.  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin, 22 Vet. App. at 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  As such, at the present time, the Board must apply the presumption of soundness to the Veteran's first period of active service.

The Veteran's audiological evaluations from April 2000 through June 2008 are as follows:

The results of the April 2000 exam were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
15
10
25
20




The results of his June 2004 exam were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
30
LEFT
15
10
15
25
25

The results of the August 2005 exam were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
25
LEFT
20
20
20
30
35

The results of the June 2008 exam are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
40
LEFT
20
20
20
35
45

On VA examination in December 2014, the Veteran was diagnosed with mild to moderate degree sloping sensorineural hearing loss, bilaterally.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
40
40
30
LEFT
25
30
40
40
34

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  

In this case, there are multiple periods of active duty.  Significantly, however, none of the above evaluations were official entrance or enlistment examinations corresponding to the Veteran's periods of active service.  The Veteran's service treatment records are incomplete.  While it is unclear whether the Veteran had official entrance examinations for each period of active service, as the service treatment records are incomplete, the presumption of soundness applies.  Quirin, 22 Vet. App. at 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  

The June 2008 VA examiner stated that there were not any significant shifts in the Veteran's hearing during active service and that based upon the August 2005 examination that the hearing loss indicated during the Veteran's June 2008 examination was not related to active service.  

The Board notes that according to Department of Defense Hearing Conservation Instruction, Number 6055.12 (December 2010), "significant threshold shift (STS) constitutes a change in hearing threshold relative to the initial reference audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz, in either ear."  The June 2004 and August 2005 examinations show shifts of 10 dB for the left ear at 1000 and 4000 dB and a 10 dB shift of the Veteran's hearing at the 6000 level in the right ear.  

Additionally, the Veteran has credibly reported noise exposure during service from weapon and artillery fire, as well as, various aircraft.  As the examiners did not consider the correct legal standards or address the in-service shifts in thresholds the Board remanded for an addendum VA examination opinion.    

The December 2014 VA examiner stated that she could not make an opinion without resorting to mere speculation based on the lack of service treatment records for the periods in question.  Specifically, the examiner found that since there were no audiological examinations, it is unknown if hearing loss existed in 1985 or October 2001.  In other words, there is no clear and unmistakable evidence that hearing loss preexisted service.  Therefore, the presumption of soundness is not rebutted, and service connection will be considered based on incurrence, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  To do so, however, requires and opinion as to whether the condition is at least as likely as not related to either period of service.

For the latter two periods, the December 2014 examiner pointed to examinations before entrance that showed hearing losses, so there is clear and unmistakable evidence it preexisted.  For the third period of service, the examiner also found that a change in the Veteran's hearing threshold during the 2004 period was a "normal progression and does not indicate aggravation."  

For the fourth period of service, however, the examiner indicated that there were no examinations to determine if the Veteran's hearing loss was aggravated.  The evidence is not sufficient to determine whether the Veteran's hearing loss was aggravated during his fourth and final period of service.  Mainly, the December 2014 VA examiner resorted to mere speculation due to a lack of audiological examinations for this period from 2009 to 2010.  As a result, the presumption of soundness has not been rebutted for the fourth period of service and it is now a question of whether it is at least as likely as not that the current hearing loss is caused by the fourth period of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA examination opinion to determine the nature and etiology of the Veteran's current bilateral hearing disability.  The examiner should provide an opinion as to the following:

a. Is it at least as likely as not (50 % or greater probability) that the Veteran's current bilateral hearing loss is related to his first period of military service from July 1985 to December 1985?
b. Is it at least as likely as not (50 % or greater probability) that the Veteran's current bilateral hearing loss is related to his second period of military service from October 2001 to October 2002?
c. Is it at least as likely as not (50 % or greater probability) that the Veteran's current bilateral hearing loss is related to his fourth period of military service from April 2009 until May 2010?

The Veteran's military occupational specialty, the objective medical findings in the service medical records, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.

The claims file should be reviewed in conjunction with these requests and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).
